                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       Docket No. 3:16-CR-20
                                             )
MARK HAZELWOOD,                              )       Judge Collier
SCOTT WOMBOLD, and                           )
HEATHER JONES                                )


              GOVERNMENT’S MOTION FOR LEAVE OF COURT TO DISMISS
               INDICTMENT’S REMAINING CHARGES PURSUANT TO
                    FEDERAL RULE OF CRIMINAL PROCEDURE 48(a)

       Pursuant to Federal Rule of Criminal Procedure 48(a), the government seeks leave of

Court to dismiss the remaining charges in the Amended Superseding Indictment, (Doc. 182),

related to Defendants Mark Hazelwood (Counts 1, 8, and 14), Scott Wombold (Count 2), and

Heather Jones (Count 1). Rule 48(a) provides that the “government may, with leave of court,

dismiss an indictment, information, or complaint.” Fed. R. Crim. P. 48(a). In United States v.

Fokker Services B.V., 818 F.3d 733 (D.C. Cir. 2016), the court of appeals explained the limited

meaning of Rule 48(a)’s “leave of court” requirement:

       [D]ecisions to dismiss pending criminal charges—no less than decisions to initiate
       charges and to identify which charges to bring—lie squarely within the ken of
       prosecutorial discretion. See e.g., Newman [v. United States], 382 F.2d [479], 480
       (D.C. Cir. 1967). To that end, the Supreme Court has declined to construe Rule
       48(a)’s “leave of court” requirement to confer any substantial role for courts in
       the determination whether to dismiss charges. Rather, the “principal object of the
       ‘leave of court’ requirement” has been understood to be a narrow one—“to
       protect a defendant against prosecutorial harassment ... when the [g]overnment
       moves to dismiss an indictment over the defendant’s objection.” Rinaldi v. United
       States, 434 U.S. 22, 29 n. 15, 98 S.Ct. 81, 54 L.Ed.2d 207 (1977). A court thus
       reviews the prosecution’s motion under Rule 48(a) primarily to guard against the
       prospect that dismissal is part of a scheme of “prosecutorial harassment” of the
       defendant through repeated efforts to bring—and then dismiss—charges. Id. So
       understood, the “leave of court” authority gives no power to a district court to
       deny a prosecutor’s Rule 48(a) motion to dismiss charges based on a


                                                 1

Case 3:16-cr-00020-CLC-HBG Document 1047 Filed 07/27/21 Page 1 of 4 PageID #:
                                  24256
       disagreement with the prosecution’s exercise of charging authority. For instance,
       a court cannot deny leave of court because of a view that the defendant should
       stand trial notwithstanding the prosecution’s desire to dismiss the charges, or a
       view that any remaining charges fail adequately to redress the gravity of the
       defendant’s alleged conduct. See In re United States, 345 F.3d 450, 453 (7th Cir.
       2003). The authority to make such determinations remains with the Executive.

Id. at 741; see also United States v. Stapleton, 297 F. App’x 413, 431 (6th Cir. 2008) (“The

primary purpose of [the] Rule 48(a) [leave-of-court requirement] is the “protection of the

defendant’s rights ... ‘to prevent harassment of a defendant by charging, dismissing and re-

charging without placing a defendant in jeopardy.’”) (citations omitted)

       The government makes this motion based on a combination of factors that include 1) the

personal circumstances of certain government cooperators; 2) the decade-old age of the

circumstances upon which the case is based combined with the challenge of presenting those

facts and circumstances through cooperators who have completed their sentences, some of

whom, it has been proffered to the government by defense counsel, have made statements since

sentencing that would negatively affect the credibility of their testimony in a retrial and also

suggest an inclination to withhold further assistance to the government; and 3) limited

government resources.

       The Sixth Circuit reversed Defendants Hazelwood’s, Wombold’s, and Jones’s

convictions due to the erroneous admission of Government Exhibits 529, 530, and 531. United

States v. Hazelwood, 979 F.3d 398, 415 (6th Cir. 2020). Contrary to the government’s position,

the court of appeals declined to find harmless error, finding that the government’s case was “not

ironclad” and the evidence was “not overwhelming” due to various defenses that, according to

the panel, likely prompted the jury’s split verdict that included numerous acquittals. Id. (“There

is also the split verdict as to all three defendants… [that] shows that the evidence was not




                                                  2

Case 3:16-cr-00020-CLC-HBG Document 1047 Filed 07/27/21 Page 2 of 4 PageID #:
                                  24257
overwhelming. Wombold was convicted on only one count of seven charged. Jones was

acquitted of four counts of wire fraud yet convicted on the conspiracy count.”)

           The government has determined that a retrial in this case will require the testimony of a

cooperator whose personal circumstances1 (1) cause the government to conclude that it would be

inappropriate to compel her testimony and (2), in any event, prevent the government from being

confident in the reliability of that witness’ recollection of significant facts and circumstances.

That situation in conjunction with the fact that the government’s case concerns facts and

circumstances that occurred nearly a decade or more ago that can only be presented by

overcoming the challenges posed by obtaining continued assistance from cooperators who have

completed their sentences, some of whom reportedly have made statements since sentencing that

would negatively impact the credibility of their testimony in a retrial, combined with the

government’s experience with the challenges of the first trial, further combined with the

government’s resource constraints, force the government’s conclusion that it now faces

significant obstacles in proving its case against these defendants beyond a reasonable doubt in a

retrial.

           Thus, the government seeks leave of Court, pursuant to Rule 48(a), to dismiss the

remaining charges against defendants Hazelwood, Wombold, and Jones in the Amended

Superseding Indictment. The government seeks this leave in good faith, that is with no intention

of engaging in a “prosecutorial harassment” scheme through a pattern of dismissal and

recharging. In that vein, the government consents to dismissal with prejudice. Accordingly, the




1
 Information related to the personal circumstances of this cooperating witness is available to the
Court under seal. See Doc. 965 (sealed). The government also notes that another significant
cooperator has personal circumstances that cause the government concern in planning for that
witness’ availability at retrial as well.
                                                    3

Case 3:16-cr-00020-CLC-HBG Document 1047 Filed 07/27/21 Page 3 of 4 PageID #:
                                  24258
Court should grant the leave requested by the government pursuant to Rule 48(a) and dismiss the

remaining charges against Defendants Hazelwood, Womold, and Jones in the Amended

Superseding Indictment. It is the government’s understanding that counsel for all defendants

consent to the dismissal of the remaining charges in the indictment.

                                             Respectfully submitted,

                                             FRANCIS M. HAMILTON III
                                             ACTING UNITED STATES ATTORNEY

                                             By: /s/ Francis M. Hamilton III
                                             Francis M. Hamilton III, TN Bar #019096
                                             United States Attorney’s Office
                                             Eastern District of Tennessee
                                             800 Market Street, Suite 211
                                             Knoxville, Tennessee 37902
                                             (865) 545-4167




                                                4

Case 3:16-cr-00020-CLC-HBG Document 1047 Filed 07/27/21 Page 4 of 4 PageID #:
                                  24259
